   Case 3:18-cv-02160-SI      Document 1   Filed 12/16/18   Page 1 of 7




Michael Fuller, OSB No. 09357
OlsenDaines
US Bancorp Tower
111 SW 5th Ave., Suite 3150
Portland, Oregon 97204
michael@underdoglawyer.com
Direct 503-743-7000


Kelly D. Jones, OSB No. 074217
Law Office of Kelly D. Jones
kellydonovanjones@gmail.com
Direct 503-847-4329


Of Attorneys for Ms. Miles


               UNITED STATES DISTRICT COURT

                      DISTRICT OF OREGON

                       PORTLAND DIVISION



COLLEEN MILES                        Case No. 3:18-cv-2160

                  Plaintiff          COMPLAINT

      vs                             Elder Abuse

TLC RESORTS LLC                      28 U.S.C. § 1332

                  Defendant          Demand for Jury Trial




COMPLAINT – Page 1 of 7
  Case 3:18-cv-02160-SI      Document 1   Filed 12/16/18   Page 2 of 7




                                    1.

               JURISDICTION AND THE PARTIES

      This Court has jurisdiction under 28 U.S.C. § 1332 because Ms.

Miles is a citizen of Oregon and defendant is a citizen of Nevada and the

amount in controversy exceeds $75,000.

                                    2.

      Plaintiff Ms. Colleen Miles is an elderly and vulnerable person as

defined at ORS 124.100(1).

                                    3.

      In May 2016, in the regular course of its business, defendant

purposefully and repeatedly attempted to consummate a vacation club

transaction with Ms. Miles after learning she was an Oregon resident.

Defendant purposefully used the United States Postal Service to direct

letters to Oregon to communicate with Ms. Miles, purposefully directed

phone calls to Oregon to speak with Ms. Miles, and purposefully

withdrew funds from an Oregon bank account owned by Ms. Miles.

                                    4.

      Defendant TLC Resorts LLC is a Nevada limited liability

company and a person subject to a civil action for abuse under ORS

124.115. In the regular course of its vacation club business, defendant

purposefully targets out-of-state consumers known to be from Oregon in

hopes of consummating transactions with them.



COMPLAINT – Page 2 of 7
  Case 3:18-cv-02160-SI      Document 1     Filed 12/16/18   Page 3 of 7




                                      5.

                      FACTUAL ALLEGATIONS

      This complaint’s allegations are based on personal knowledge as

to Ms. Miles’s behavior and made on information and belief as to the

behavior of others. Ms. Miles is a 68-year-old woman living in Portland,

Oregon whose sole income is exempt government benefits. Ms. Miles is

represented pro bono in this case because she cannot afford to hire an

attorney.

                                      6.

      As alleged in this complaint, defendant financially abused Ms.

Miles by wrongfully taking her money in a coercive transaction for

vacation club services for which defendant knew she stood to receive no

material benefit, then wrongfully taking even more money from Ms.

Miles’s Oregon bank account without permission and against her

wishes.

                                      7.

      In May 2016, defendant used deceptive theatrics and fraudulent

drama for over six hours to deceive Ms. Miles into signing its vacation

club paperwork, including the use of shills, and the literal ringing of loud

bells under false pretenses. Defendant pressured Ms. Miles with

misleading offers for free services and false promises of gifts to make her

feel obligated to sign its paperwork.



COMPLAINT – Page 3 of 7
  Case 3:18-cv-02160-SI     Document 1     Filed 12/16/18   Page 4 of 7




                                     8.

      When Ms. Miles resisted the persistent advances of defendant’s

opener salesperson, defendant replaced the opener salesperson with a

closer salesperson who used even more aggressive tactics, predatory

schemes, and duress to coerce Ms. Miles into signing defendant’s

paperwork.

                                     9.

      Defendant preyed upon Ms. Miles’s status as an elderly and

vulnerable person and lied to her by claiming that signing its paperwork

would provide her family with an investment she could pass along to her

children when she died.

                                     10.

      After over six hours of deceptive theatrics, fraudulent drama,

deception, shills, loud bells, pressure, misleading offers, false promises,

aggressive tactics, predatory schemes, duress, coercion, and lies, Ms.

Miles eventually broke down and signed defendant’s paperwork, to her

financial detriment.

                                     11.

      As soon as Ms. Miles’s will was broken, defendant quickly rushed

Ms. Miles through its paperwork without providing her any meaningful

opportunity to read what she was signing.




COMPLAINT – Page 4 of 7
  Case 3:18-cv-02160-SI    Document 1     Filed 12/16/18   Page 5 of 7




                                    12.

      Soon after signing, Ms. Miles returned in hopes of canceling

defendant’s paperwork but she was unsuccessful. Ms. Miles never once

used defendant’s vacation club services or took a single vacation with

defendant. When Ms. Miles could no longer afford to pay according to

defendant’s terms, defendant wrongfully took money from her Oregon

bank account without her permission and against her wishes.

                                    13.

      As a result of defendant’s behavior as alleged in this complaint,

Ms. Miles suffered economic and noneconomic damages in excess of

$75,000, including loss of money, stress, embarrassment, uncontrolled

crying, upset stomach, interference with her normal and usual

activities, and other severe and ongoing emotional harm commonly

associated with financial elder abuse.

                                    14.

                        CLAIM FOR RELIEF

      As alleged in this complaint, defendant wrongfully took money

from Ms. Miles in violation of ORS 124.110. As a result, under ORS

124.100(2), Ms. Miles requests compensation equal to three times her

economic and noneconomic damages, and reasonable fees and costs and

expenses.




COMPLAINT – Page 5 of 7
  Case 3:18-cv-02160-SI    Document 1       Filed 12/16/18   Page 6 of 7




                                    15.

                        JURY TRIAL REQUEST

      Ms. Miles requests a trial by jury.

                                    16.

                        PRAYER FOR RELIEF

      After a determination that defendant violated ORS 124.100, Ms.

Miles requests a money judgment in her favor for relief as sought in

paragraph 14.

      Ms. Miles also seeks any equitable relief this Court may

determine is just and proper and may intend to amend this complaint to

include additional defendants and additional claims as information is

learned in discovery.


December 16, 2018

                                RESPECTFULLY FILED,

                                s/ Michael Fuller
                                Michael Fuller, OSB No. 09357
                                Lead Trial Attorney for Ms. Miles
                                OlsenDaines
                                US Bancorp Tower
                                111 SW 5th Ave., Suite 3150
                                Portland, Oregon 97204
                                michael@underdoglawyer.com
                                Direct 503-743-7000




COMPLAINT – Page 6 of 7
  Case 3:18-cv-02160-SI   Document 1   Filed 12/16/18   Page 7 of 7




                      PROOF OF MAILING

I declare and certify that on the date below I caused a copy of this
complaint to be mailed to the following:


      Ellen Rosenblum
      Oregon Attorney General
      Oregon Department of Justice
      1162 Court Street NE
      Salem, Oregon 97301-4096


December 16, 2018

                               s/ Michael Fuller
                               Michael Fuller, OSB No. 09357
                               Lead Trial Attorney for Ms. Miles
                               OlsenDaines
                               US Bancorp Tower
                               111 SW 5th Ave., Suite 3150
                               Portland, Oregon 97204
                               michael@underdoglawyer.com
                               Direct 503-743-7000




COMPLAINT – Page 7 of 7
